Case 7:21-cv-04778-VB Document 17

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- x

TRUSTEES OF THE DISTRICT COUNCIL
NO. 9 PAINTING INDUSTRY INSURANCE
FUND, TRUSTEES OF THE DISTRICT
COUNCIL NO. 9 PAINTING INDUSTRY
ANNUITY FUND, TRUSTEES OF THE
DISTRICT COUNCIL NO. 9 FINISHING
TRADES INSTITUTE, TRUSTEES OF THE
INTERNATIONAL UNION OF PAINTERS
AND ALLIED TRADES NATIONAL
PENSION FUND, and DISTRICT COUNCIL
NO. 9 INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES,

Plaintiffs,

 

V.

HUDSON MACHINE WORKS INC. and
UNITED STATES FIRE INSURANCE
COMPANY,

Defendants.

 

--=-X

Filed 08/19/21 Page 1 of 2

. ORDER OF DISMISSAL

21 CV 4778 (VB)

 

 

 

| USDC SDNY
DOCUMENT |
ELECTRON! \IL¥ FLED |
poc# «= Of al
W DATE Fits: 119 i

 

5 Leeewememrutes te ~

The Court has been advised that the parties have reached a settlement in principle of this

case, (Doc. #16). Accordingly, it is hereby ORDERED that this action is dismissed without

costs, and without prejudice to the right to restore the action to the Court’s calendar, provided the

application to restore the action is made by no later than September 20, 2021. To be clear, any

application to restore the action must be filed by September 20, 2021, and any application to

restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled. Any pending motions are moot.
Case 7:21-cv-04778-VB Document 17 Filed 08/19/21 Page 2 of 2

The Clerk is instructed to terminate the letter-motion (Doc. #16) and close this case.

Dated: August 19, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
